Interim Dee sion #2373

MATTER OF DUNCAN

In Visa Petition Proceedings
, A-20657783

Decided by Board April 21, 1975
On appeal, petitioner seeks the approval of a visa petition to accord his son preference
classification -Bider section 203(a)(2) of the Immigration and Nationality Act. The appeal
is sustained. and the petition is approved because beneficiary was shown to have been
legitimated under the laws of Liberia as established by: (1) a certified copy of the court
order of legitimation (while the beneficiary was under age 18), (2) a certified copy of the
registration cf the beneficiary's birth, and (3) a court order certifying petitioner as the
natural father of the beneficary.
,

ON BEHALF OF FETrilONMC:

Donald Garfinkle, EbqUire

3111 Cadillac Tower
Detroit, Michigan 48226

This is an appeal from an order of the district director denying a visa
petition to accord the beneficiary status as an immediate relative pursuant to section 203(a)(2) of the Immigration and Nationality Act as the
child of a lawful permanent resident of the United States. The visa
petition was denied on the ground that an illegitimate child cannot
qualify as a child under the Immigration and Nationality Act unless
legitimated under the law of the father's or child's residence or domicile
and the childis in the legal custody of the legitimating parent at the time
of such legitimation. The appeal will be sustained.
The petitioner, a native of the Republic of Liberia, is a permanent

resident of the United States. He filed a petition to classify the status of
his alien relative for issuance of an immigrant visa. The beneficiary is a
native and citizen of the Republic of Liberia, born October 24, 1958,
male. The petitioner has acknowledged that he has never married the
beneficiary's natural mother. He contends, however, that he has legitimated the child under the Liberian Code of Laws. He has submitted (1)
a certified copy of an order of the Probate Court, Montserrado County,
Republic of Liberia, dated May 30, 1974, legitimating the petitioner's
illegitimate child, Maxwell Duncan, (2) a certificate of registration of
birth of Maxwell Duncan, National Health Service, Republic of Liberia,

and (3) an order of the Judicial Branch, Territorial Court, Bomi Terit272

Interim Decision #2373
ory, Republic of Liberia, dated December 28, 1973, certifying that the
petitioner anti Mary Debar are the natural parents of Maxwell Duncan,
that Mary Debar has given her consent for Maxwell Duncan to join his
father in the United States, and the court granted Maxwell Duncan
permission to join his father in the United States.
We have carefully reviewed the record and examined the court order
legitimating the beneficiary. We are satisfied that the legitimation of the
beneficiary conforms with the requirements of Title 18, Liberian Code of
Laws of 1956, section 530. 1 It is concluded that under Title 18, section
530, Liberian Code of Laws (1956), the beneficiary in this case has been

legitimated and qualifiei as a child within the meaning of section 101(b)(1)(C) of the Immigration and Nationality Act. The appeal will be
sustained.
ORDER: The appeal is sustained, and the visa petition is approved.

See Liberian Supreme Court's decision in Prout v. Cobper, 5 Liberian Law Reports
412 (1937).

273

